Citation Nr: 1508036	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  09-47 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for adenoid cystic carcinoma of the left tonsillar fossa, claimed as due to exposure to herbicides.


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel











INTRODUCTION

The Veteran served on active duty from June 1967 to June 1972.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).

When this case was last before the Board in July 2014, it was remanded for further development.  The case has since been returned to the Board for further appellate action.

The record before the Board consists solely of electronic records Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

Adenoid cystic carcinoma of the left tonsillar fossa was not present until more than one year after the Veteran's discharge from service and is not etiologically related to service.


CONCLUSION OF LAW

Adenoid cystic carcinoma of the left tonsillar fossa was not incurred in or aggravated by active service, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice, including notice pertaining to the disability-rating and effective-date elements of the claim, in a letter sent in May 2009, prior to the initial adjudication of the claim.  

The record also reflects that the Veteran's service treatment records (STRs), service personnel records, and post-service VA medical records have been obtained.  Pursuant to the Board's July 2014 remand directive, the Veteran was requested in an August 2014 letter to submit statements from his VA physicians indicating a link between the Veteran's claim and exposure to Agent Orange.  The Veteran did not respond or provide any additional evidence.  

In addition, the Veteran was afforded VA examinations in response to his claim.  The most recent examination was performed in October 2014 pursuant to the Board's July 2014 remand directive.  The Board finds the VA examination report adequate.  Barr v. Nicholson, 21 Vet. App. 303, 3012 (2007) (providing that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.).  Therefore, the Board finds that there has been substantial compliance with the July 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where a Veteran served for at least 90 days during a period of war and manifests a malignant tumor to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Veterans who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.

38 U.S.C.A. § 1116(a) provides presumptive service connection on the basis of herbicide exposure in service for enumerated diseases manifested to a degree of 10 percent or more within a specified time period.  38 U.S.C.A. § 1116; 38 C.F.R.     §§ 3.307, 3.309(e), 3.313, 3.318.  Adenoid cystic carcinoma of the left tonsillar fossa is not among the diseases subject to presumptive service connection on the basis of herbicide exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 72 Fed. Reg. 32,395 (June 12, 2007).

The Board notes that a presumption of service connection is not the sole method for establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see Brock v. Brown, 10 Vet. App. 155, 160-61 (1997). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran contends that in-service exposure to herbicides while serving in the Republic of Vietnam caused or contributed to his adenoid cystic carcinoma of the left tonsillar fossa.  

In the Veteran's April 2009 claim for service connection, he indicated that a VA doctor told him Agent Orange was a contributing factor to his adenoid cystic carcinoma of the left tonsillar fossa.  Treatment records submitted with the claim note VA Dr. T.H. diagnosed adenoid cystic carcinoma of the left tonsil that required major surgery and radiation therapy. 

A May 2009 VA examination report states the Veteran reported smoking about one and a half packs per day and stated he began noticing symptoms of left soft palate lesion that were painful and enlarging with an episode of bleeding in January 2009.  Pathological evaluation of a biopsy one week earlier resulted in a diagnosis adenoid cystic carcinoma of the left tonsil, stage three.  The VA examiner diagnosed adenocystic carcinoma of the left tonsillar fossa, noting a June 2009 surgery was scheduled with subsequent radiation treatment.    

Medical evidence pertaining to subsequent treatment and evaluation of the cancer is also of record.

A June 2011 Board remand directed further development to obtain additional VA hospital records from October to November 1973, and to afford the Veteran a VA examination because the May 2009 VA examination report did not provide an opinion as to the etiology of the Veteran's adenoid cystic carcinoma of the left tonsillar fossa.  

In October 2011, a VA medical opinion was obtained.  The VA physician reviewed the Veteran's claims file and opined that the Veteran's tonsil cancer was less likely than not related to Agent Orange exposure.  The physician noted that soft tissue sarcomas, rather than carcinomas, were afforded a presumption for service connection purposes.  Further, the VA physician noted that no strong genetic or environmental risk factors were identified and various studies showed that chromosomal abnormalities occurred in adenoid cystic carcinoma samples with evidence that a tumor suppressor gene was inactivated in this type of cancer, "otherwise the specific molecular abnormalities that underlie this disease process are unknown."  

In July 2012, the Board again remanded the claim to afford the Veteran a VA examination, so that the subsequent examiner could obtain a detailed history of the Veteran's symptoms, as observed by him and others since service, prior to providing an opinion as to the etiology of the Veteran's adenoid cystic carcinoma of the left tonsillar fossa.

In a September 2012 VA examination report, the VA examiner noted review of the Veteran's claims file and VA Medical Center treatment records related to the Veteran's adenoid cystic carcinoma of the left tonsillar fossa.  The examiner provided a detailed review of the Veteran's VA medical history as reported in the VA Medical Center treatment records and noted the Veteran's current symptoms.  The examiner opined that the Veteran's adenoid cystic carcinoma was less likely than not related to military service because adenoid cystic carcinoma was not a malignancy that was recognized as being presumptively related to Agent Orange exposure, current data on the risk factors state that the risk factors only include radiation exposure, viral infections such as HIV, environmental factors, and industrial exposure to rubber manufacturing, hair dressers, beauty shops, and nickel compounds and noted that the Veteran's personnel records indicated his main occupation was in construction, primarily using lime and cement, setting tiles, or erecting scaffolding.  Additionally, the examiner noted there was literature supporting that certain "fusion genes," oncogenes resulting from chromosome rearrangements, may be responsible for glandular cell carcinomas, including adenoid cystic carcinoma.  The examiner concluded that there were no in-service events or exposure events that would suggest a nexus of the adenoid cystic carcinoma to active military service.

A July 2014 Board remand noted that the July 2012 Board remand directed the originating agency to afford the Veteran a VA examination that elicited the Veteran's competent lay assertions regarding the nature and onset of his symptoms prior to providing an opinion as to the etiology of the Veteran's adenoid cystic carcinoma and requested the Veteran be afforded an additional VA examination.

In an October 2014 VA examination, the Veteran reported serving in Vietnam for one year as an infantryman where he saw Agent Orange sprayed from planes and in the demilitarized zone in Korea that was recently sprayed.  The Veteran stated that he did not have breathing issues or difficulty with his ear, nose, or throat in service, had his adenoids removed after service for ear and sinus problems, and had similar surgery again about four years ago.  He stated that he was employed for 13 years building refrigerators and later installed carpeting and hardwood for five years before starting his own flooring business.  He indicated he first sought VA primary care treatment in 2007, and was seen in 2009 after he developed bleeding in his mouth while brushing his teeth and was diagnosed with cancer.  

The examiner noted the Veteran had residual complications of metastatic adenoid cystic carcinoma to the lungs based on a July 2014 bronchoscopy.  The examiner opined that the adenoid cystic carcinoma of the left tonsillar fossa with subsequent metastasis was less likely than not related to service and noted that it was not a presumptive condition related to Agent Orange.  The examiner found that although the Veteran was exposed to Agent Orange and had a rare type of cancer, the etiology of adenoid cystic carcinoma was currently unknown and there was no medical literature to support a link between herbicides and development of the cancer.  The examiner reviewed medical literature and stated that adenoid cystic carcinoma was an uncommon form of malignant neoplasm within secretory glands, mostly commonly in the head and neck, and that the cause of adenoid cystic carcinoma was unknown and no specific risk factors had been identified.  The examiner explained that most individuals were diagnosed between 40 to 60 years of age, but there was a wide age range, to include pediatric cases, and although damage to DNA was observed during development of the disease, no strong genetic or environmental risk factors were identified and the specific molecular abnormalities that underlie the disease process were unknown.  

After careful review of the record, the Board finds that service connection is not warranted for the Veteran's adenoid cystic carcinoma of the left tonsillar fossa with subsequent metastasis.  The evidence of record fails to show that the Veteran had adenoid cystic carcinoma of the left tonsillar fossa in service, that adenoid cystic carcinoma of the left tonsillar fossa was present within one year following the Veteran's discharge from service, or that it is etiologically related to service.

The Board notes that the Veteran has a diagnosis of adenoid cystic carcinoma of the left tonsillar fossa; however, there is no medical evidence suggesting the presence of adenoid cystic carcinoma of the left tonsillar fossa within one year of the Veteran's discharge from service and the Veteran has not alleged that he noticed symptoms attributed to adenoid cystic carcinoma of the left tonsillar fossa in service or within one year after his discharge from service.  The medical evidence first documents evidence of adenoid cystic carcinoma of the left tonsillar fossa in 2009, more than 30 years after the Veteran's separation from active service.  

The Board also notes that the Veteran's exposure to herbicides in service is presumed based upon his service in the Republic of Vietnam; however, adenoid cystic carcinoma of the left tonsillar fossa is not subject to presumptive service connection on the basis of herbicide exposure.

Further, there is no competent evidence of a nexus between the Veteran's adenoid cystic carcinoma of the left tonsillar fossa and his active service, to include herbicide exposure.  Although the Veteran might sincerely believe that his claimed disability is related to herbicide exposure, as a lay person, he does not possess the medical expertise required to provide an opinion linking his adenoid cystic carcinoma of the left tonsillar fossa to herbicide exposure.  He was requested to submit a statement from his VA physician supporting his claim, but he failed to do so.  Moreover, the medical evidence addressing the alleged connection between herbicide exposure in service and the disability at issue is against the claim.

Accordingly, this claim must be denied.  In reaching this decision the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for adenoid cystic carcinoma of the left tonsillar fossa is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


